Citation Nr: 0112200	
Decision Date: 04/30/01    Archive Date: 05/03/01	

DOCKET NO.  98-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to December 2, 1996, 
for the grant of service connection for atrial fibrillation 
and the assignment of a 10 percent disability rating.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1955 to October 
1957.  He has reported also having service with the National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
VARO in Chicago which determined that the correct effective 
date of the grant of service connection for atrial 
fibrillation was December 2, 1996, the date the claim for 
service connection for that disorder was received by the RO.  
In a June 1999 rating decision, the RO assigned an initial 
evaluation of 10 percent, effective December 2, 1996.  The 
veteran perfected an appeal both with respect to the initial 
rating assignment and the effective date of the grant.

A review of the evidence of record discloses that the veteran 
was issued a statement of the case in May 2000 regarding a 
reduction in his VA compensation benefits to recover 
duplicate payment of Federal benefits, that being retired 
pay.  Also for consideration was the matter of the validity 
of the debt.  The veteran's substantive appeal which was 
received later in May 2000 dealt only with the matter of his 
entitlement to an earlier effective date for the grant of 
service connection.  The veteran made no reference to the 
reduction of his VA compensation benefits.  The record does 
not show a timely filed substantive appeal with regard to the 
reduction in VA benefits.  Accordingly, this matter is not 
for consideration by the Board at this time.  
38 C.F.R. §§ 20.200, 20.202 (2000).


FINDINGS OF FACT

1.  On December 2, 1996, the RO received an informal claim of 
entitlement to service connection for atrial fibrillation.

2.  In a rating decision dated in October 1997, service 
connection for atrial fibrillation was granted.  By rating 
decision dated in June 1999, it was determined that a 
10 percent disability rating was to be assigned for the 
atrial fibrillation, effective December 2, 1996.

3.  There is no evidence of a formal or informal claim for 
entitlement to service connection based on atrial 
fibrillation prior to December 2, 1996.



CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 
1996, for the grant of service connection for atrial 
fibrillation have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 (2000); 38 C.F.R. §§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts must demonstrate that the disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).

Generally, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  
Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Under 38 C.F.R. § 3.400(b)(b)(2)(ii), the effective 
date for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active duty.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.

Factual Background

A review of the veteran's service medical records between 
1955 and 1957 is without reference to any cardiac disorder.

While performing annual training with the Illinois National 
Guard from May 30, 1992 to June 13, 1992, the veteran was 
seen for a complaint of chest pains and shortness of breath.  
He was initially diagnosed as having fibrillation.

The records include an August 1992 communication from a 
service department staff internist to the effect that the 
veteran had been referred to her care for new onset, 
symptomatic atrial fibrillation on May 30, 1992.  Previous 
electrocardiogram tracings were reported as normal and it was 
stated his symptoms "did not start until that time."  The 
internist stated the veteran was currently asymptomatic after 
conversion to sinus rhythm.

A physician at the Wisconsin Heart Institute in La Crosse, 
Wisconsin, stated later in August 1992 that the veteran had 
been under his care on direct referral by physicians at Fort 
McCoy for the development of atrial fibrillation discovered 
while on active duty.  The physician stated his extensive 
attempt to review the veteran's past medical records failed 
to demonstrate any prior evidence of atrial fibrillation and 
he noted this was believed to have occurred while on active 
duty, the date of admission to a private hospital in June 
1992.

Received on April 19, 1996, was the veteran's initial 
application for compensation or pension benefits.  He stated 
that he was seeking "service connection for the residuals of 
an injury to my neck which happened approx Jan 1957.  The 
condition has now caused an arthritic condition in my neck 
which has become a problem requiring constant medical 
attention."  No reference was made to atrial fibrillation.

In a communication from the RO dated May 1, 1996, the veteran 
was informed that his application for service-connected 
disability compensation had been received.  He was asked to 
send evidence showing that the claimed disabilities had been 
treated since discharge from service.

In a communication dated October 3, 1996, the veteran was 
informed that his claim for service connection for residuals 
of left scapular injury and degenerative disc disease of the 
cervical spine was denied.

Received on December 2, 1996, was a statement from the 
veteran in which he expressed his disagreement with the claim 
for service-connected disability while serving in the 
National Guard.  He indicated that he was claiming a heart 
condition which he reported as atrial fibrillation, which was 
due to his National Guard training.  He believed that fitness 
testing had brought on the condition.

In a communication dated January 2, 1997, the veteran was 
informed that records at the RO did not show that a decision 
had been made regarding a claim for heart condition.  He was 
told that on October 2, 1996, he was sent a notification 
letter denying his claim for service connection for residuals 
of left scapular injury and degenerative disc disease of the 
cervical spine.  He was told that, should he wish to file a 
claim for service connection for a heart condition, he was to 
do so on an enclosed VA form and return it to the RO.

Received on January 21, 1997, was a statement in which the 
veteran referenced the January 2, 1997, letter and stated 
that he wanted to file a claim for service connection for a 
heart condition.

A VA examination was accorded the veteran in February 1997 
and a diagnosis was made of history of atrial fibrillation 
diagnosed in 1992, converted with medication, currently 
stable.

By rating decision dated in October 1997, service connection 
for atrial fibrillation was granted.  A noncompensable 
evaluation was assigned, effective January 21, 1997.

Additional evidence was obtained and by rating decision dated 
in June 1999, the effective date of entitlement to service 
connection was corrected to the date the original request for 
service connection for atrial fibrillation was received, that 
being December 2, 1996.  A 10 percent disability rating was 
assigned, effective that same date.

Analysis

The Board notes that there is no correspondence within the 
first year following service discharge that could be 
considered an informal claim for VA benefits based on atrial 
fibrillation.  Thus, an effective date for service connection 
for the disorder the day following discharge from service is 
not warranted.  Nor, assuming entitlement to such benefit was 
shown during the initial post service year, would an 
effective date prior to the receipt of a claim for benefits 
be warranted.  See 38 C.F.R. § 3.400(b)(2)(i).

The RO first received correspondence from the veteran in 
which he claimed entitlement to service connection in April 
1996.  He was specific in identifying the benefit sought; 
i.e., service connection.  He sought service connection for 
residuals of an injury to the neck.  He made no reference 
whatsoever to atrial fibrillation or any type of cardiac 
disorder.  It was not until the communication received on 
December 2, 1996, that he first stated he was seeking service 
connection for a heart condition which he described as atrial 
fibrillation.  The Board has reviewed the claims file but 
sees no correspondence from the veteran that may be accepted 
as an informal claim for service connection for atrial 
fibrillation prior to that time.  See Brannon v. West, 
12 Vet. App. 32, 34-5 (1998) (holding that an informal claim 
consists of a written document identifying the benefit and 
voicing some intent to claim it.)  Accordingly, an effective 
date prior to December 2, 1996, for the grant of service 
connection for atrial fibrillation is denied.  38 C.F.R. 
§ 3.400.


ORDER

Assignment of an effective date earlier than December 2, 
1996, for the grant of service connection for atrial 
fibrillation is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

